Title: To Alexander Hamilton from John Laurance, 3 June 1797
From: Laurance, John
To: Hamilton, Alexander


Philadelphia June 3d 1797
My dear Sir
I have received your letter of the first Instant, with a Copy of a Letter from J Mark & Co. We gave for the Land about one dollar and seventy eight Cents per acre, since which, we have paid for surveying it, into Lots, near 2 Cents per Acre, to these sums must be added the Interest on the Money we have paid, which, I suppose, will make the price, at present, near 2 dollars per acre.
Township No 21, exclusive of its situation for large compact settlements, is a very valuable tract of Land, with regard to its Soil and Timbers, and must command a very good Price, whenever we deem it adviseable to commence Settlements. The Country about it, is settling very fast, and it must soon be, much in demand. The other Township, although the quality, in general, is not so good as the first, is well situated, for Settlement, and the great road to Oswego, will pass through it, in the course of this Summer.
What they mean by acting as Circumstances may require I know not, but I should be on my guard respecting them—J Mark at least. I cannot buy at present, and I am not willing to sell, but should I be induced to sell the money must be paid, immediately, and the price greater than they mention. If J Mark had made his payment on the Mortgage to Mr. Gilchrist, at the time he was to have done it, We should not have been embarrassed; but it is difficult to go on and settle, when we are liable to be disturbed by the proprietors of the Mortgage. It may be well to converse with them to know what their Views are. I conjecture part of the Money, they ought to have paid Gilchrist in December last, comes due, in this Month, and the residue in November next and they must raise money to meet those new Engagements, being negotiable ones—That the offer to us is to obtain our Notes for this purpose.
This is a Letter on business. For Intelligence I refer you to the public Prints. They detail what has passed in the Legislature.
Yours, very sincerely
John Laurance
Colonel A Hamilton
